Case 1:17-cr-00101-LEK Document 381 Filed 11/13/18 Page 1 of 1      PageID #: 3541

                                  MINUTES



 CASE NUMBER:          CR NO. 17-00101LEK
 CASE NAME:            USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:     Leslie E. Kobayashi        REPORTER:

      DATE:      11/13/2018                 TIME:


COURT ACTION: EO: USA’s Response [379-1] and Motion to Continue Hearing
dates currently set before Judge Leslie E. Kobayashi is Denied and terminated.

Submitted by: Warren N. Nakamura, Courtroom Manager
